Citation Nr: 9927354	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected lumbosacral 
strain.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from March 1992 to February 
1997.  This appeal arises from a January 1998 rating decision 
of the Phoenix, Arizona, Regional Office (RO) which granted 
service connection for the veteran's lumbosacral strain.  
This disorder was determined to be noncompensable.  The 
veteran appealed this decision.  In June 1998, the veteran's 
claims file was transferred to the Buffalo, New York, RO 
because of his change in residence.


REMAND

The U.S. Army afforded the veteran a comprehensive separation 
examination in November 1996.  At the time, he complained of 
recurrent back pain.  The examination report noted that the 
veteran's spine was abnormal, and the examiner commented that 
his forward bending was limited due to lumbar pain.  He was 
given a U.S. Department of Veterans Affairs (VA) examination 
in October 1997.  The veteran acknowledged that he had no 
problems with "normal activity," but he did claim to have 
back aches and stiffness when on long walks or using stairs.  
On examination, it was found that he had tenderness in the 
lumbosacral area, but no range of motion findings were noted 
in the examination report regarding the lumbar spine.

In his notice of disagreement of June 1998, the veteran 
contended that the VA examiner had misinterpreted his 
comments about "normal activity" and had described his 
symptoms as less severe than they actually were.  A 
substantive appeal (VA Form 9) was received from the veteran 
in August 1998.  He claimed that he now had constant pain in 
his back and that this disorder had "gotten worse."  The 
veteran alleged that the pain prevented him from doing any 
strenuous activity and was present while he worked.

Neither the veteran's separation examination of November 1996 
nor the VA examination of October 1997 provided any range of 
motion findings on which to adequately rate the veteran's low 
back disability.  Thus, a new VA orthopedic examination is 
required.

In addition, the veteran appears to contend in his 
substantive appeal of August 1998 that his service-connected 
low back disability has worsened since his VA examination of 
October 1997.  Thus, the VA orthopedic examination will also 
be required in order to determine the increased severity of 
the veteran's lumbosacral strain.  See Gregory v. Brown, 6 
Vet. App. 377 (1994).

Finally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") recently 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  Thus, the RO should consider 
whether a "staged" rating is warranted for the veteran's 
service-connected lumbosacral strain.  

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
request the names and addresses of all 
healthcare providers who treated his low 
back disability from February 1997 to the 
present time.  After securing the 
necessary release(s), the RO should 
obtain any records not already contained 
in the claims file; to include those from 
any identified VA medical center or 
outpatient clinic.  Once obtained, all 
records must be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the severity of the veteran's 
service-connected lumbosacral strain.  
Such tests as the examining physician 
deems necessary should be performed.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  The claims folders must be 
made available to the examining physician 
in connection with the examination so 
that he or she may review pertinent 
aspects of the veteran's medical history.  
If the examiner finds it impossible to 
answer any of the questions below, it 
should be so noted on the examination 
report with the reasons given for this 
conclusion.  The examiner should provide 
the following opinions:

a.  What is the range of motion in 
the veteran's lumbar spine measured 
in degrees?  

b.  Does the veteran's lumbar spine 
have weakened movement, excess 
fatigability, or incoordination?  If 
so, the examiner should report the 
degree of additional range of motion 
lost due to any weakened movement, 
excess fatigability, or 
incoordination.  

c.  Does the veteran's lumbar spine 
significantly limit functional 
ability during flare-ups or after 
repeated use over a period of time?  
If so, the examiner should report 
the degree of additional range of 
motion lost due to pain on use or 
during flare-ups.  

d.  What is the degree of the 
veteran's industrial impairment due 
to his service-connected lumbosacral 
strain?

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  After undertaking any additional 
development deemed warranted, the RO 
should review the issue on appeal.  In 
doing so, the RO must consider the 
Court's decision in Fenderson v. West, as 
well as the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) regarding 
38 C.F.R §§ 4.40 and 4.45.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












